





Exhibit 10.1


Confidential Treatment has been requested for the redacted portions of this
agreement. The redactions are indicated with six asterisks (******). A complete
version of this agreement has been filed separately with the Securities and
Exchange Commission.


MARKETING SERVICES AGREEMENT
This Marketing Services Agreement (this “Agreement”) is entered into as of May
31, 2017 (“Effective Date”) by and between USD Marketing LLC, a Delaware limited
liability company (“USDM”) and Stroud Crude Terminal LLC, a Delaware limited
liability company (“SCT”). USDM and SCT are individually referred to herein as a
“Party” and collectively as the “Parties”.
RECITALS:
(A)
SCT intends to (i) own and operate that certain crude-by-rail offloading
facility in Stroud, Oklahoma and (ii) contract for rights to utilize a pipeline
connecting such facility to a tank farm in Cushing, Oklahoma (the provision of
crude-by-rail transloading and transportation services through the pipeline to
the tank farm, together with any expansions of those operations in accordance
with the terms of this Agreement, are herein collectively referred to as the
“Terminalling Services”);

(B)
The Terminalling Services and the associated facilities and assets are located
on real property described on Exhibit A attached hereto (such real property,
facilities and assets are herein collectively referred to as the “Stroud
Terminal”);

(C)
Concurrently with this Agreement, SCT has entered into a terminal services
agreement (“****** TSA”) with ****** to make available Terminalling Services at
the Stroud Terminal for a specified minimum barrels of throughput per month
(“****** Commitment”) at the Stroud Terminal until June 30, 2020, as such period
may be extended or earlier terminated pursuant to the terms of the ****** TSA
(“****** TSA End Date”);

(D)
SCT desires that USDM market, on an exclusive basis, the Terminalling Services
available at the Stroud Terminal in excess of the ****** Commitment, and USDM is
willing to provide such marketing services, all in accordance with the terms and
conditions of this Agreement; and

(E)
SCT desires to grant USDM, on an exclusive basis, certain development rights
with respect to the Stroud Terminal, all in accordance with the terms and
conditions of this Agreement.



NOW, THEREFORE, IT IS AGREED between the Parties as follows:
1.
Appointment; Scope of Services



1.1
SCT hereby designates and appoints USDM as the exclusive marketer of, and USDM
hereby accepts such appointment to market, the Available Services at the Stroud
Terminal pursuant and subject to the terms and conditions set forth in this
Agreement. “Available Services” means:

(a)
the available Terminalling Services at the Stroud Terminal in excess of the
****** Commitment from the Effective Date until the ****** TSA End Date; and

(b)
the total Terminalling Services available following the ****** TSA End Date at
the Stroud Terminal.





--------------------------------------------------------------------------------




SCT shall update USDM from time to time on the un-contracted quantity of
Available Services.
1.2
USDM shall use commercially reasonable efforts to perform this Agreement to
maximize the Available Services sold, which must be on the following terms:

(a)
the base throughput fee shall be ******, as such rate may be increased in
accordance with Section 2.1(b);

(b)
except in the case of spot sales or transactions having a term no greater than
one (1) month, the counterparty must commit to a minimum monthly throughput
quantity or minimum throughput payment;

(c)
any deficiency from the minimum throughput quantity or minimum throughput
payment must expire no later than six months following the month in which the
deficiency is accrued; and

(d)
such other terms and conditions as set forth in the ****** TSA, as may be
revised and updated from time to time by SCT.

1.3
USDM shall provide all reasonable details on any proposed transaction it
presents to SCT to enable SCT to effectuate such proposed transaction, including
any capital improvements or modifications required at the Stroud Terminal in
connection with such proposed transaction. SCT shall be obligated to accept any
proposed transaction meeting the criterion set forth in Section 1.2 above and
that is otherwise in compliance with this Agreement.



1.4
In connection with any proposed transaction meeting the criterion set forth in
Section 1.2, if USDM executes a definitive agreement with the associated
counterparty (any such definitive agreement, a “Confirmed TSA”, and any such
counterparty to a Confirmed TSA, a “Confirmed Counterparty”), then SCT and USDM
shall enter into a back-to-back agreement (“B2B TSA”) in relation to such
Confirmed TSA, with such B2B TSA varying only with respect to the base
throughput fee, in accordance with Section 2.1.



2.
Compensation and Expenses



2.1
As full compensation for USDM marketing the Available Services:



(a)
With respect to any Confirmed TSA executed by USDM, USDM shall retain any and
all compensation received by it under each Confirmed TSA after any payment to
SCT under the associated B2B TSA, which shall conform with the following:



(i)
from the Effective Date of this Agreement through May 31, 2018, the throughput
fee assessed by SCT in any B2B TSA shall be ****** (the “Base Throughput Fee”);
effective June 1 of each year during the Initial Term and any Renewal Term,
commencing with June 1, 2018, the Base Throughput Fee shall be adjusted by
adjusting the Base Throughput Fee in effect immediately prior to such adjustment
for 100% of any increase (on a percentage basis) in the most recent annual
average all-items consumer price index for the South Region (overall index), as
published by the United States Bureau of Labor Statistics relative to the
immediately prior calendar year; and



2

--------------------------------------------------------------------------------




(ii)
during each Renewal Term, the throughput fee assessed by SCT in any B2B TSA per
month shall be the full fee under each Confirmed TSA until the aggregate of such
fees result in Adjusted EBITDA of ****** United States dollars per month for the
term of such Confirmed TSA (the “EBITDA Floor”) and thereafter the Base
Throughput Fee. The EBITDA Floor shall be adjusted effective June 1 of each year
during any Renewal Term, commencing June 1, 2021, by adjusting the EBITDA Floor
in effect immediately prior to such adjustment effective date for 100% of any
percentage increase in the annual average all-items consumer price index for the
South Region (overall index), as published by the United States Bureau of Labor
Statistics relative to the immediately prior calendar year). For purposes of
this Agreement, the term “Adjusted EBITDA” shall be calculated based on the same
methodology as USD Partners LP, the parent entity of SCT, calculates
“Consolidated EBITDA” for purposes of its Credit Agreement, dated as of October
15, 2014, among USD Partners LP and USD Terminals Canada ULC, as Borrowers,
Citibank, N.A. as Administrative Agent, Swing Line Lender and L/C Issuer, U.S.
Bank National Association, as L/C Issuer and the other lenders and agents party
thereto, as amended, restated, modified, renewed, refunded, replaced or
refinanced from time to time.



(b)
With respect to any Confirmed TSA executed directly by SCT, SCT shall retain
only that portion of the compensation received by it under each Confirmed TSA
equivalent to the payment it would have received from USDM under a B2B TSA
pursuant to Section 2.1(a) had USDM executed the Confirmed TSA and entered into
a B2B TSA with SCT in connection therewith, and shall pay the balance of the
compensation received by it under such Confirmed TSA to USDM.

(c)



2.2
If any proposed transaction requires a capital improvement or modification to
the Stroud Terminal, then USDM shall also pay the costs of such capital
improvement or modification directly or shall reimburse SCT for such costs as
they are incurred by SCT. Any such improvements or modifications to the Stroud
Terminal will become the sole property of SCT.



2.3
Subject to the terms of this Agreement, all payment obligations between SCT and
USDM shall be addressed in each B2B TSA.



2.4
USDM is solely responsible for any costs and expenses incurred by it in the
performance of this Agreement.

 
2.5
USDM shall be responsible for all taxes with respect to any payments from USDP
under this Section 2.



3.
Exclusive Development Rights



3.1
The Parties agree that during the Initial Term and any Renewal Term
(collectively, the “Development Term”), USDM shall have the exclusive right to
develop, own and operate any additional improvements or businesses at the Stroud
Terminal or any portion of the property thereof other than any improvements
existing as of the Effective Date and the provision of the Terminalling Services
(collectively, “Development Projects”), provided that no Development Project may
materially interfere with the provision by SCT of any Terminalling Services. SCT
shall not, and shall not permit any other person or entity during the
Development Term, to develop, construct or install any facilities



3

--------------------------------------------------------------------------------




or other improvements at the Stroud Terminal or any portion of the property
thereof (other than the development, construction or installation of any
facilities or other improvements related to the Terminalling Services by SCT)
without the prior written approval of USDM, which approval maybe given or
withheld in the sole and absolute discretion of USDM.


3.2
In the event that USDM desires to exercise its right to commence a Development
Project at the Stroud Terminal pursuant to this Section 3, SCT agrees and
covenants to fully cooperate with USDM in connection with each such Development
Project and, without in any way limiting the foregoing, the following shall
apply:



(a)
SCT shall sell, lease, grant an easement or otherwise convey to USDM, its
Affiliates, its customers and/or any other third parties, on reasonable and
arms-length terms and for reasonable and arms-length consideration, the rights
to, or to use, those portions of the Stroud Terminal necessary for the
development, ownership and operation of such Development Project, including,
without limitation, permanent and/or temporary easements, access rights and
development and use rights (the “Easements and Related Rights”) in, on, over,
under and across the Stroud Terminal in connection with such Development
Project, including, but not limited to, easements and related rights for access
(including vehicle road access), rail purposes, utilities, drainage and storm
water retention facilities, construction and grading (including for slopes and
roads), aerial easements and for other general use purposes as necessary to
support the commencement, completion and operation of such Development Project
to or for the benefit of USDM or such other third parties as USDM shall
reasonably request, provided that the location and terms of such Easements and
Related Rights shall not materially interfere with the provision by SCT of the
Terminalling Services;



(b)
In order to further implement the purpose and intention of this Agreement, prior
to the commencement of any site work with respect to such Development Project,
the Parties shall, each acting reasonably, timely and in good faith and in
accordance with industry practice and custom, negotiate the terms of and enter
into appropriate construction, reciprocal easement, joint use and operation,
shared facilities or similar agreement(s) pertaining to the development,
construction, operation and/or use of such Development Project and the Stroud
Terminal;

 
(c)
In the event that any portion of the Stroud Terminal is damaged by any site work
being performed by USDM pursuant to the rights granted to USDM hereunder, USDM
shall promptly repair or replace the same at USDM’s sole cost and expense;



(d)
In the event that SCT determines that Developer is subjecting any such
improvements to excess wear and tear, SCT shall have the right to charge
Developer reasonable costs related to Developer’s use of any such improvements;



(e)
USDM shall indemnify, defend and hold harmless SCT and its Affiliates from and
against all claims arising out of the performance or completion of any such
Development Project; and



(f)
SCT covenants and agrees to cooperate with USDM and to use commercially
reasonable efforts to cause any mortgagee or lender holding a superior lien on
the Stroud Terminal to approve any property or other rights granted by SCT to
USDM and agreements entered



4

--------------------------------------------------------------------------------




into pursuant to this Agreement, in each case to the extent required by the
terms of the related loan documents, and to subordinate such mortgagee’s or
lender’s lien to the rights and obligations granted thereunder.


3.3
Nothing in this Section 3 shall prevent SCT from developing, constructing or
installing improvements to the Stroud Terminal to maintain the provision of the
Terminalling Services.



4.
Term



This Agreement shall enter into force on the Effective Date and continue for a
period of twenty (20) years (“Initial Term”). Following the Initial Term, this
Agreement shall automatically renew for one (1) period of twenty years (the
“Renewal Term”), unless USDM provides written notice of cancellation to SCT at
least thirty (30) days in advance of the end of the Initial Term that it does
not wish to renew the term of this Agreement.
5.
Relationship of the Parties



5.1
USDM is and shall at all times remain an independent contractor of SCT, and this
Agreement shall not be construed to create any association, partnership, joint
venture, employment or agency relationship between USDM and SCT for any purpose.
USDM shall not have the authority (and shall not act, represent or hold itself
out as having authority) to act as an agent or partner of SCT or otherwise to
bind or commit SCT or any of its Affiliates to any obligation, contract,
agreement or other legal commitment, or to pledge or extend credit in the name
or on behalf of SCT. USDM’s business is completely separate from SCT’s business
and this Agreement in no way merges or integrates the two businesses.



5.2
For purposes of this Agreement, an “Affiliate” means, with respect to a Party,
any entity which: (a) controls, either directly or indirectly, such Party; (b)
is controlled, directly or indirectly, by such Party; or (c) is directly or
indirectly controlled by an entity which directly or indirectly controls such
Party, where “control” means the direct or indirect ownership interest of more
than fifty percent (50%) of the outstanding capital stock or other equity
interests having ordinary voting power with respect to the management of such
Party or entity.



6.
Confidentiality



The Parties agree to maintain the confidentiality of, and prevent the
unauthorized use or disclosure of, (a) the terms and conditions of this
Agreement and (b) all information provided by it to the other hereunder in the
performance of this Agreement. Notwithstanding the foregoing, USDM shall be
permitted to disclose the existence of this Agreement to potential
counterparties in the performance of marketing services hereunder. Confidential
information excludes information that was independently developed by the
receiving Party without reference to or knowledge of the disclosing Party’s
confidential information, information that was known to the receiving Party
prior to disclosure by the disclosing Party and that is free from any obligation
to keep it confidential, information that is within the public domain through no
action on the part of the receiving Party, and information that was received
from a third party who was under no obligation to keep such information
confidential.
7.
Representations and Warranties

Each Party hereby represents and warrants to the other that:


5

--------------------------------------------------------------------------------




(a)
the execution, delivery and performance by it of this Agreement have been duly
authorized by all necessary corporate action and it has been validly executed
and delivered;



(b)
this Agreement constitutes a legal, valid and binding obligation of it
enforceable in accordance with its terms;



(c)
the execution and performance of this Agreement do not and will not conflict
with or result in any breach or default under any other contract or agreement to
which it is subject or a party; and



(d)
it shall perform this Agreement in compliance with all applicable federal,
state, and local laws and regulations.



8.
Limitation of Liabilities



To the fullest extent permitted by law, neither Party shall be liable to the
other Party for any indirect, incidental or consequential loss or damage or any
exemplary or punitive damages, resulting from any act or omission of the
breaching Party hereunder or related to the performance of or breach of this
Agreement, whether in contract, tort or otherwise.
9.
Assignment



A Party may not assign this Agreement in whole or in part without the prior
written consent of the other Party; provided that a Party may (on prior written
notice to, but without the consent of the other Party) assign this Agreement in
whole or in part to an Affiliate of such Party that has the technical
capability, financial wherewithal and physical assets and infrastructure
necessary to perform its obligations under this Agreement. Any assignment made
in violation of this Section 9 shall be null and void ab initio. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and permitted assigns.
10.
No Subcontracting



Neither USDM’s performance under this Agreement, nor any of USDM’s rights or
obligations under this Agreement, shall be subcontracted or delegated by USDM to
a non-Affiliate of USDM without SCT’s prior written consent.
11.
Miscellaneous



11.1
Any expiration or termination of this Agreement shall be without prejudice to
any rights, remedies, powers, obligations and liabilities in respect of this
Agreement that accrued at or prior to such expiry or termination. Sections 6
(for an additional one year period), 8, 10 and 11 shall survive termination of
this Agreement for any reason.



11.2
Any notice provided for in this Agreement must be in writing and must be either
personally delivered, mailed by first class mail (postage prepaid and return
receipt requested), e-mailed with confirmation of transmittal or receipt, or
sent by reputable overnight courier service (charges prepaid):



if to USDM, to:    USD Marketing LLC
811 Main, Suite 2800


6

--------------------------------------------------------------------------------




Houston, Texas 77002
Attn: General Counsel
Email: **************
if to SCT, to:        Stroud Crude Terminal LLC
811 Main, Suite 2800
Houston, Texas 77002
Attn: General Counsel
Email: **************
or to such other address or the attention of such other person as the recipient
Party may specify by prior written notice to the sending Party. Any notice under
this Agreement shall be deemed to have been given when so delivered or sent or,
if mailed, five (5) days after deposit in the U.S. mail.
11.3
The Parties have participated jointly in the negotiation and drafting of this
Agreement. No provision of this Agreement shall be construed or interpreted to
the disadvantage of any Party by reason of such Party having or being deemed to
have structured or drafted such provision.



11.4
This Agreement embodies the entire agreement and understanding between the
Parties relating to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral.



11.5
Section headings in this Agreement are included herein for reference purposes
only and shall not constitute a part of this Agreement for any other purpose.
The term “Section” herein shall refer to provisions of this Agreement unless
expressly indicated otherwise



11.6
This Agreement shall be governed by and construed in accordance with the laws of
State of Texas, without giving effect to any choice or conflict of law provision
or rule that would cause the application of the laws of any jurisdiction other
than the State of Texas.



11.7
Any dispute, controversy or claim of any kind whatsoever (whether sounding in
contract, tort, equity or otherwise) arising out of or relating to this
Agreement, including any question regarding its existence, breach, validity or
termination or the relationship between the Parties, which cannot be amicably
resolved through discussions between the Parties shall be finally settled by
binding arbitration as follows:



(a)
the arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “AAA”);



(b)
the arbitral tribunal shall consist of three (3) arbitrators, of which, the
claimant shall appoint one arbitrator at the time it submits its request for
arbitration, the party acting as respondent shall appoint one (1) arbitrator
with its answer to the request for arbitration, and the two (2) so-appointed
arbitrators shall appoint a third (3rd) arbitrator who will act as president of
the arbitral tribunal;



(c)
the seat of the arbitration shall be Houston, Texas; and



(d)
the language of the arbitration shall be English.



7

--------------------------------------------------------------------------------




11.8
If any term or provision of this Agreement is invalid, illegal, or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.



11.9
This Agreement may be executed in multiple counterparts and by facsimile or
other electronic signature, each of which shall be deemed an original and all of
which together shall constitute one instrument. This Agreement shall not be
binding upon any Party unless and until executed by both Parties.



11.10
Any amendment or modification to this Agreement must be made in writing and
signed by both Parties. Any waiver by or on behalf of a Party for any breach of
a provision of this Agreement must be expressed in writing, duly executed and
delivered by the waiving Party in accordance with the notice provisions of this
Agreement. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure or default not expressly identified by such written
waiver, whether of a similar or different character, and whether occurring
before or after that waiver. No failure to exercise or delay in exercising any
right or remedy arising from this Agreement shall operate or be construed as a
waiver of such right or remedy.

[Signature page follows.]


    


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by one of its duly authorized representatives as of the Effective Date.


USD MARKETING LLC


By:                  Name:
Title:




STROUD CRUDE TERMINAL LLC


By:            
Name:
Title:












Signature Page to Marketing Services Agreement


9

--------------------------------------------------------------------------------




Exhibit A
Real Property Comprising the Stroud Terminal




10